Citation Nr: 0831783	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for depressive disorder not otherwise specified.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1997 to 
January 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that during the course of the appeal the 
disability evaluation for depressive disorder, not otherwise 
specified, was increased to 50 percent after the veteran's 
disagreement with the 30 percent rating assigned.  The 
veteran has not withdrawn his claim as to this issue; thus it 
is still properly on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded).  

The veteran was represented by a veterans service 
organization during this appeal until, prior to certification 
to the Board, in November 2007 the veteran's representative 
submitted a memorandum to VA and a copy to the veteran 
cancelling its representation.  The veteran has not obtained 
another representative and is currently representing himself 
in this appeal.  


FINDINGS OF FACT

1.  Depressive disorder is primarily manifested by depressed 
mood, lack of interest, short temper, and decreased energy.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown.  

2.  Service connection has been established for depressive 
disorder, not otherwise specified, evaluated as 50 percent 
disabling; and for chondromalacia, left knee, with Baker's 
cyst, evaluated as 30 percent disabling.  The veteran's 
combined service-connected disability rating is 70 percent.

3.  Appellant apparently has an associate degree.  He has 
worked at Wal-Mart and with his computer.  He has not 
provided a comprehensive work history or information 
concerning the termination of reported employment.

4.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected disabilities are so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for depressive disorder, not otherwise specified, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 
(2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Regarding the increased initial rating claim, the veteran was 
sent a notification letter in April 2005, prior to the 
initial AOJ decision in this matter (granting service 
connection and assigning a 30 percent rating), that fully 
addressed all three notice elements relevant to the veteran's 
claim for secondary service connection.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess/Hartman, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Regarding the veteran's claim for a TDIU, after the veteran 
was awarded an increased initial rating (to 50 percent) he 
was sent notification of this award in a January 2007 letter.  
That letter, which was issued prior to the AOJ adjudication 
regarding entitlement to a TDIU, provided further notice of 
what was required to substantiate a claim for a TDIU as well 
as notice regarding degrees of disability and effective 
dates.  The April 2005 and January 2007 letters provided 
proper notification regarding the issue of a TDIU. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, private medical records, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.  VA 
examinations were provided in connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, regarding the guidance of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), appellant has demonstrated actual 
knowledge of the criteria needed for his increased rating.  
He has made contentions concerning the interference with 
work, and is otherwise informed as to what is needed for an 
increased rating.  As such, there is no need for further 
notice or development.

Factual Background

In March 2005, the veteran submitted a private psychological 
evaluation report written that same month by a licensed 
psychological associate (LPA).  The LPA relayed that as a 
result of his service connected knee injury the veteran 
suffered from depressed mood (described as occurring nearly 
every day during most of the day), occasional crying spells, 
chronic insomnia, significant weight gain (about 50 pounds 
since leaving the military), isolating behaviors, feelings of 
helplessness and hopelessness, difficulties in concentration, 
and inability to envision or plan for a future.  The veteran 
reported some suicidal ideation in the past, but denied 
having any current thoughts of suicide.  He denied homicidal 
ideation.  A mental status examination revealed the veteran 
to be cooperative and soft spoken with a dysphoric mood, 
blunted affect, and limited range of emotion.  The veteran 
had normal dress.  His thought process was somewhat slowed 
and speech was marked by depressive silences.  On more than 
one occasion the veteran appeared to drift off at the end of 
the sentence and stare off blankly for a period of time.  The 
LPA listed an Axis I diagnosis of mood disorder due to 
degenerative joint disease with major depressive-like 
episodes.  A Global Assessment of Functioning (GAF) score of 
37 was assigned.  The LPA's opinion was that the veteran's 
mood disorder severely compromised his ability to initiate or 
sustain work relationships.  His problems with concentration 
and his depressive affect limited his ability to be 
productive.  His ability to initiate or sustain social 
relationships was also severely compromised.  The LPA 
considered the veteran permanently and totally disabled and 
unemployable.  

In a May 2005 letter, the veteran described incidents during 
his service that horrified him, such as watching knife 
wielding civilians rush onto a bus he was on and not being 
able to help anyone because of his knee.  He also reported 
having the following psychological symptoms as a result of 
his service: "frequent intrusive thoughts, frequent 
nightmares and severe distress at exposure to triggers which 
remind me of past trauma, avoidance of conversations about 
past service, anhedonia, estrangement and detachment from 
others, severe sleep disturbance, frequent irritability and 
angry outburst."  He reported having had suicidal ideations 
but not trying to act on these ideations.  He also reported 
that his mood was often depressed, anxious and nervous and 
that he has frequent crying spells, chronic insomnia, 
significant weight gain due to his physical inactivity, 
feelings of helplessness and hopelessness, difficulty in 
concentrating and inability to envision or plan for a future.  

The veteran was afforded a VA joints examination in May 2005.  
At that examination, the veteran relayed that he worked as a 
fork lift driver 20 hours a week at a Walmart store.  He 
reported that his knee did not bother his occupation at work.  
He complained of left knee pain, weakness and stiffness, 
swelling, instability, giving way, locking (every 6 months), 
fatigability and lack of endurance.  He used a knee brace.  
Range of motion was very limited on physical examination.  
The examiner listed diagnoses of (1) injury to the left knee 
with history of Baker cyst; and (2) severe limitation of 
motion due to pain in the popliteal area with a ligament 
enlargement and noise associated with severe pain that 
radiates to the left side of the head, etiology not 
definitely known.  

The veteran was also afforded a VA psychiatric evaluation in 
May 2005.  This evaluation was performed by a psychiatrist 
and the veteran's claims file was reviewed prior to 
completion of the examination.  At the examination, the 
veteran reported having problems (worsening since 2000) with 
chronic pain, sleep, and feeling depressed.  He stated his 
sleep was interrupted and that his appetite had increased.  
His weight was stable.  He reported sporadic concentration 
and that his temper was "kind of snappy."  He admitted that 
he is sometimes anxious and that he on occasion gets sad and 
cries.  He described decreased energy and interest.  The 
veteran stated that once he was going to run in front of a 
truck but pulled back at the last minute.  He had had no 
panic attacks.  He was still working part time at Walmart 
driving a fork lift.  He stated that he had no friends, did 
no chores, lived with his mother, laid around the house, did 
not watch television and did not go to church.  

Mental status examination revealed the veteran to be alert, 
cooperative, soft spoken and casually but neatly dressed.  He 
answered questions but did not volunteer much information.  
There were no loose associations or flight of ideas.  No 
bizarre motor movements or tics.  His mood was subdued and a 
bit tense.  His affect was appropriate.  He had no current 
homicidal or suicidal ideation or intent.  There was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, appeared to be good.  Insight and 
judgment appeared to be adequate as was intellectual 
capacity.  The psychiatrist listed an Axis I diagnosis of 
depressive disorder, not otherwise specified, and assigned a 
GAF score of 55.  Also listed was an Axis II diagnosis (for 
personality disorders and mental retardation) of mixed 
personality traits.  The psychiatrist commented that the 
veteran had a part-time job and some withdrawal and lack of 
interest and energy.  He had some impairment of interpersonal 
relations, which in all likelihood was related both to his 
chronic pain and also to his personality type.  In the 
psychiatrist's opinion while these did affect relationships, 
from a psychiatric standpoint they did not impact him to the 
degree that would render him not capable of gainful 
employment.      

A March 2006 psychological evaluation report from the private 
LPA was also submitted.  This looks much like the earlier 
report.  The LPA again diagnosed mood disorder due to 
degenerative joint disease with major depressive-like episode 
and assigned a GAF score of 37.  She relayed seeing the 
veteran for 3 follow up appointments.  The veteran was 
reportedly suffering a "marked worsening" of his depressive 
symptoms.  He reported an increase in crying spells, 
irritability, sleep problems, lethargy, mood swings, and 
feelings of hopelessness.  His work attendance was poor for 
the last 45 days and he failed to make production for the 
last 2 months.  The LPA stated that due to the veteran's 
irritability and mood swings his ability to initiate or 
sustain work relationships was severely limited.  In 
addition, the veteran reported increased social isolation.  
The LPA opined that the veteran was highly likely to have 
marked worsening of his depressive symptoms when exposed to 
the stressors inherent to any work environment, and that due 
to the longstanding nature of his illness and the severity of 
his symptoms the prognosis for recovery was poor.  The LPA 
considered the veteran to be permanently and totally disabled 
and unemployable.  

The veteran was afforded another VA psychiatric evaluation in 
December 2006 by the same VA psychiatrist who performed the 
May 2005 evaluation.  At the evaluation, the veteran reported 
constant depression, interrupted sleep (wakes from pain a 
lot), sporadic appetite, poor concentration, crying and 
feeling sad, decreased interest and energy.  He reported that 
he was not anxious but did have a short temper.  He had had 
no suicide attempts or panic attacks.  The veteran quit 
working in March 2006 but had not missed work because of 
psychiatric symptoms.  The psychiatrist noted that the 
veteran dresses himself, feeds himself and attends to his own 
toilet needs.  He lives with his mother, does limited chores 
around the house, has no friends, spends his time around the 
house, does not watch television, and does not go to church.  

Mental status examination revealed the veteran to be alert, 
cooperative, and casually but appropriately dressed.  He 
answered questions and volunteered information.  There were 
no loosened associations or flight of ideas.  There were no 
bizarre motor movements or tics.  His mood was a bit tense, 
then at times tearful.  His affect was appropriate.  There 
was no homicidal or suicidal ideation or intent.  There was 
no impairment of thought processes or communication.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, appeared to be adequate.  Insight and 
judgment appeared to be adequate as was his intellectual 
capacity.  The psychiatrist listed an Axis I diagnosis of 
depressive disorder, not otherwise specified, and assigned a 
GAF score of 53.  An Axis II diagnosis of mixed personality 
traits was again given.  The psychiatrist also commented that 
the veteran does have a depressive disorder which results in 
persistence of a depressed mood, lack of interest, short 
temper, and decreased energy, which would make employment, 
either sedentary or active, difficult, but would not, in and 
of itself, preclude employment.  It was the psychiatrist's 
opinion that the primary limiting health issue concerning the 
veteran's employment was his knee disability.  

Other VA treatment records are not in significant conflict 
with the reports at the veteran's VA examinations.  Notably, 
in March 2006 the veteran denied suicidal ideation and 
homicidal ideation.    

Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The veteran's service-connected depressive disorder, not 
otherwise specified, is evaluated under DC 9434.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9434, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DSM-IV, 46-47.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See 38 C.F.R. 
§ 4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There appears to be a conflict in the reports regarding the 
severity of the veteran's psychiatric disorder.  On one hand 
an LPA who has interviewed the veteran on at least 4 
occasions opined that the veteran's ability to sustain work 
and social relationships is severely limited.  She has 
assigned a GAF score reflecting some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure or irrelevant) and/or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  On the other hand a 
VA psychiatrist who has interviewed the veteran on at least 2 
occasions opined that the veteran's psychiatric symptoms 
result in some impairment of interpersonal relationships and 
would make employment difficult.  The GAF scores assigned by 
the psychiatrist reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) and or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another, provided that it offers an adequate 
basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  

It appears that the LPA has interviewed the veteran on more 
occasions than the psychiatrist (4 as opposed to 2); however, 
the psychiatrist's opinion was offered after a review of the 
claims folder (which included the LPA's evaluations).  The 
psychiatrist's reports contain a more comprehensive history 
of the veteran's disorder and both of the psychiatrist's 
reports contain mental status examinations.  The most recent 
report from the LPA does not contain a mental status 
examination and it is unclear what, if any, of the relevant 
records were reviewed by the LPA in connection with either of 
the evaluation reports she prepared.  Without a mental status 
examination the Board is left with a less complete picture of 
why certain findings and opinions are offered by a medical 
professional.  The psychiatrist's reports are notably more 
detailed and thorough.  In this regard, the Board considers 
the psychiatrist to have conducted a more thorough 
examination. 

Regarding knowledge and skill in analyzing the data, the 
Board generally considers a psychiatrist to have more 
knowledge and skill than an LPA in analyzing data relevant to 
this type of claim.  This is the case here as well.     

The Board also finds that the medical conclusion reached by 
the psychiatrist is better supported than the LPA's 
conclusion.  The LPA has assigned GAF scores of 37.  There 
have been no reports in any of the competent medical evidence 
to support a finding that the veteran has impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant).  The reports and history 
provided by the veteran that have been noted in the treatment 
records and evaluations do not reflect such symptoms and 
mental status examination by a psychiatrist revealed that the 
veteran had no impairment of thought processes or 
communication; no delusions, hallucinations, ideas of 
reference or suspiciousness; and that he was oriented times 
three.  The veteran has not had notable problems 
communicating with medical professionals other than some 
"depressive silences."  Thus, the scores of 37 appear to be 
based on impairment rather than symptoms.  

The competent evidence does not indicate major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  The 
veteran was working during some of the appeal period and 
reported that he did not miss work because of psychiatric 
symptoms.  The veteran lives with his mother and there is no 
indication that this relationship is majorly impaired; in 
fact, at his December 2006 VA evaluation he said his mother 
was nice.  The veteran is not in school.  The veteran is 
depressed.  The Board is of the opinion that the veteran 
holding down a job and seeming to get along with his mother 
supports a finding that the veteran has moderate difficulty 
in social, occupational, or school functioning, rather than a 
finding of major impairment in several areas.  Thus, the 
Board finds that when viewed as a whole, the competent 
medical evidence supports the opinion of the VA psychiatrist 
rather than the LPA.  For all the reasons above, the Board is 
giving greater probative weight to the VA psychiatrist's 
opinion.   

A disability evaluation in excess of 50 percent is not 
warranted for depressive disorder, not otherwise specified.  
For the veteran to be awarded an evaluation in excess of 50 
percent, the overall disability picture would need to more 
nearly approximate the criteria for a 70 percent rating; that 
is, occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood than the criteria for a 50 percent rating; 
that is, occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, DC 
9434; see also 38 C.F.R. § 4.7.  

In this case, depressive disorder is primarily manifested by 
depressed mood, lack of interest, short temper, and decreased 
energy.  At no time throughout the appeal period has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood been shown.  Examples given of symptoms that 
may show the level of impairment needed for a 70 percent 
evaluation are: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9434.

Considering the demonstrative symptoms, obsessional rituals 
are not reported and the veteran has denied panic attacks.  
While the veteran has reported some suicidal ideation in the 
past, he has largely denied current suicidal ideation and 
homicidal ideation.  His speech has been described as soft 
spoken, but no records note any kind of illogical, obscure, 
or irrelevant speech; instead, it is noted that he answered 
questions and volunteered information.  While the veteran has 
depression, it has not been shown to affect his ability to 
function independently.  As an example, the veteran was able 
to maintain employment for some time and reported that he did 
not miss work due to psychiatric symptoms.  It has also been 
noted that he dresses himself, feeds himself and attends to 
his own toilet needs.  Thus, the evidence does not show near-
continuous depression affecting the ability to function 
independently, appropriately and effectively.  

The veteran does report irritability and being "kind of 
snappy"; however, no periods of violence are shown and the 
competent evidence of record does not otherwise show impaired 
impulse control.  Spatial disorientation is not shown as 
mental status examination has revealed the veteran to be 
oriented times three.  Again, the veteran reports no problems 
relating to dressing, feeding, or relieving himself which is 
evidence against a finding that he has neglect of personal 
appearance and hygiene and he reports missing no work due to 
psychiatric symptoms which is evidence against a finding that 
he has difficulty in adapting to stressful circumstances.  
Notably, the veteran's dress has been described as normal, 
neat, and casual but appropriate, and the veteran has 
consistently been described as cooperative.  While the 
veteran reports having no friends, he lives with his mother 
and describes her as "nice."  This relationship shows that 
while the veteran may have difficulty with relationships, he 
does not have an inability to establish and maintain 
effective relationships.  

The GAF scores assigned by the VA psychiatrist represent 
moderate symptoms and/or moderate difficulty in social, 
occupational, or school functioning, which is not in conflict 
with the 50 percent disability rating assigned for 
occupational and social impairment with reduced reliability 
and productivity.  The Board has given these GAF scores more 
probative weight than the lower GAF scores assigned by the 
LPA for reasons discussed above.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 50 percent disability 
rating than for a 70 percent disability rating for depressive 
disorder.  Accordingly, an evaluation for depressive 
disorder, not otherwise specified, in excess of 50 percent is 
denied.  See 38 C.F.R. § 4.7.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for depressive disorder, not otherwise 
specified, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  The Board finds no basis upon which to 
predicate assignment of "staged" ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  
Frequent periods of hospitalization are not shown.  Effects 
on employment are discussed below.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for 
depressive disorder, not otherwise specified, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service connected for 
depressive disorder, not otherwise specified, evaluated as 50 
percent disabling; and for chondromalacia, left knee, with 
Baker's cyst, evaluated as 30 percent disabling.  The 
veteran's combined service-connected disability rating is 70 
percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).   

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 55.

The veteran's combined disability rating is 70 percent and 
depressive disorder is rated as 50 percent disabling, which 
satisfies the schedular threshold for consideration of a TDIU 
set forth in 38 C.F.R. § 4.16(a).  The question thus 
presented by the veteran's appeal is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  

Initially, the Board notes that it appears that a claim for 
TDIU was initiated by VA after the veteran met the schedular 
requirement for consideration for this benefit, as opposed to 
the claim starting after a submission from the veteran 
requesting such a benefit.  The veteran has been asked on 
several occasions to submit a VA Form 21-8940 "Veteran's 
Application for Increased Compensation Based on 
Unemployability."  This form has not been submitted by the 
veteran and VA has had to use other sources to obtain the 
information normally provided by the veteran in that form.  
According to a March 2005 VA treatment record, at that time 
the veteran was working at Walmart operating a fork lift and 
also worked at home on his computer making some money.  This 
information is noted in other documents as well.  At a May 
2005 VA examination the veteran reported that he only worked 
part time at Walmart, and at a December 2006 VA examination 
he reported that he had stopped working at Walmart in March 
2006.  He reported that he quit because of his leg and knee 
problem.  No confirmatory information from the employer has 
been submitted.  At the veteran's May 2005 VA examination he 
reported that he was a high school graduate and had an 
associate degree.     

In March 2005 an LPA opined that the veteran's mood disorder 
severely compromised his ability to initiate or sustain work 
relationships, and that his problems with concentration and 
his depressive affect limited his ability to be productive.  
The LPA considered the veteran permanently and totally 
disabled and unemployable.  Subsequently he was shown to be 
working during this time.  In a report a year later, the LPA 
stated that the veteran's work attendance was poor for the 
last 45 days and that he failed to make production for the 
last 2 months.  In her opinion, due to the veteran's 
irritability and mood swings his ability to initiate or 
sustain work relationships was severely limited.  She thought 
it highly likely that the veteran would have marked worsening 
of his depressive symptoms when exposed to the stressors 
inherent to any work environment, and that due to the 
longstanding nature of his illness and the severity of his 
symptoms the prognosis for recovery was poor.  The LPA 
considered the veteran to be permanently and totally disabled 
and unemployable.  

The veteran was also afforded 2 VA psychiatric evaluations 
with the same VA psychiatrist.  At the first evaluation it 
was noted that the veteran had some impairment of 
interpersonal relations, which in all likelihood was related 
both to his chronic pain and also to his personality type.  
In the psychiatrist's opinion, while these did affect 
relationships, from a psychiatric standpoint they did not 
impact the veteran to the degree that would render him not 
capable of gainful employment.  At the second evaluation, in 
December 2006, it was noted that the veteran quit working in 
March 2006 but had not missed work because of psychiatric 
symptoms.  The psychiatrist commented that the veteran does 
have a depressive disorder which results in persistence of a 
depressed mood, lack of interest, short temper, and decreased 
energy, which would make employment, either sedentary or 
active, difficult, but would not, in and of itself, preclude 
employment.  It was the psychiatrist's opinion that the 
primary limiting health issue concerning the veteran's 
employment was his knee disability.  It was not shown 
however, that the knee was so severely disabling as to 
preclude somewhat more sedentary employment.

The reports from these two medical professionals regarding 
effects on employment from the veteran's service-connected 
psychiatric disorder again conflict.  The LPA states the 
veteran is unemployable and the psychiatrist states that 
while there would be difficulty with employment, employment 
is not precluded because of the effects of the veteran's 
psychiatric disorder.  The Board finds it interesting that 
the VA psychiatrist has suggested that some of the veteran's 
impairment may result from a nonservice-connected Axis II 
diagnosis of mixed personality traits.  Regardless, the 
veteran has reported that when he was working he missed no 
work because of the effects of his psychiatric symptoms as a 
whole.  As discussed above, the Board is favoring the VA 
psychiatrist's opinion over the LPA's opinion.  The veteran's 
report about missing no work due to psychiatric symptoms 
lends support to the VA psychiatrist's opinion that he is not 
precluded from employment because of the effects of his 
psychiatric disorder, and in combination it appears that the 
veteran's service-connected depressive disorder, not 
otherwise specified, does not render the veteran 
unemployable.   

Regarding the veteran's service-connected left knee 
disability, at a VA joints examination in May 2005 he 
reported that his knee did not bother his occupation at work.  
The veteran now contends that he quit working because of his 
leg and knee problems.  Again, no confirmation or supporting 
documentation from any employer has ever been submitted.

The competent medical evidence shows that the veteran did not 
miss work because of psychiatric symptoms and for at least a 
time his work as a fork lift driver was unaffected by his 
left knee disability.  A VA psychiatrist has opined that the 
veteran's psychiatric disorder does not render him 
unemployable.  Besides driving a fork lift, the veteran's 
Department of Defense Form 214 shows an occupational 
specialty of fire control system repairer.  The veteran has 
also reported making money working at home on the computer 
and that he also holds an associate degree.  As an example, 
the Board notes that working at home on a computer would not 
seem to be significantly affected by a left knee injury (at 
least no more than sitting anywhere else, whether working or 
not) and would also appear to eliminate some of the problems 
reported by the LPA, such as irritability and mood swings 
affecting the veteran's ability to initiate or sustain work 
relationships.  For all the reasons above, given the 
veteran's level of education, past experience, and the extent 
of his service-connected disabilities, the Board is of the 
opinion that he is not unable to secure and follow a 
substantially gainful occupation.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities alone.  
Accordingly, the Board concludes that the criteria for a TDIU 
have not been met.  As the preponderance of the evidence is 
against the claim for a TDIU, there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
depressive disorder not otherwise specified is denied.  

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


